DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Action is non-final and is in response to the claims filed December 23, 2021 via RCE. Claims 1-8, 10-17, 19, and 20 are currently pending, of which claims 1-3, 6, 7, 10-12, 15, 16, 19, and 20 are currently amended. Claims 9 and 18 have been cancelled.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 23, 2021 has been entered.
 
Response to Arguments
Claim Objections
Applicant has amended the claims at issue and the previous objections have therefore been withdrawn. In light of the claim amendments, new objections have been introduced, as detailed below.



Rejections Under 35 USC 112
Applicant has cancelled the claims at issue and the previous rejections under both 35 USC 112(a) and 112(b) are therefore withdrawn.

Prior Art Rejections
Applicant’s arguments regarding the previously cited art have been fully considered and are not persuasive.
Specifically, Applicant argues that the filter of Hayward is “selecting a filter from a list that is not associated with any images” and that the filtering in Hayward is “for previously captured images”. See Remarks 11-–12. Examiner respectfully disagrees with this characterization of both the claim language and the previously cited art, mainly Hayward. Firstly, the claim language does not require a specific timeframe of when images are captured. Furthermore, the broadest reasonable interpretation of the claim language does not differentiate the point in time that the image is being captured. All that is required is that the ISP processes “the raw image from an image sensor of the mobile device using the user-selected parameter settings.”
In an effort to consolidate the rejections and advance compact prosecution, Hayward has been changed to the primary reference in the rejections below. The independent claim rejections are now one of anticipation under 35 U.S.C. 102(a)(1) as well. Hayward explicitly teaches these predefined images being the group of images in the grid representing the filters/parameter settings. Hayward also allows a user to select a specific filter image and use that as the main filter on either a previously stored image(s) or images/photographs captured in real-time. See Hayward Figs. 14-15 and paras. [0005] and [0073-76].
Applicant additionally argues that neither Anderson nor Hayward explicitly teach the “mapping information” as now claimed as well. See Remarks 12. Examiner again respectfully disagrees. “Mapping” is an incredibly broad term and is subject to an equally broad, yet reasonable, interpretation. Hayward does exactly this by selecting a specific predefined image/filter thumbnail from the grid and then applying that filter to either the previously stored image(s) or the real-time capture of images on the mobile device. See Hayward Figs. 12-14 and paras. [0073-75]. 
As discussed in the previous Action (Final Rejection mailed July 26, 2021), if a more specific definition of “mapping” is required, then it needs to be claimed. Additionally, if there is a specific order of steps to be taken, then those steps need to be claimed explicitly. Otherwise, the claims are open to a very broad, yet reasonable, interpretation. Herein, Hayward explicitly allows the image data to be manipulated and input parameters to be set with a manipulation of the underlying/raw image data to impose the effects on the parameter on the image. Examiner notes that Anderson has been removed as the primary reference and is only cited to teach the limitations of two dependent claims. Other rejections have been replaced by Hayward in view of Crucs.
It is for at least these reasons and the reasons cited below that the claims remain rejected in this Action.



Claim Objections
Claims 2, 3, 7, 11, 12, 16, and 20 are objected to for the following informalities:
Claim 2 recites “the predefined images”, and while clear what it is referring to, in order to prevent any potential confusion, the claim should refer back to the entirety of “the predefined set of predefined images”. Claims 11 and 20 recite similar language and are objected to for at least the same reasons therein.
Claim 3 recites “the predefined images”, and while clear what it is referring to, in order to prevent any potential confusion, the claim should refer back to the entirety of “the predefined set of predefined images”. Claim 12 recites similar language and is objected to for at least the same reasons therein.
Claim 7 recites “another predefined image” in line 3, and because this is being introduced as a new image, it should properly refer to this as part of the set of predefined images. Therefore, to prevent any potential confusion, the claim should read “…user selection in relation to the predefined image and another predefined image of the predefined set of predefined images…” Claim 16 recites similar language and is objected to for at least the same reasons therein.
Appropriate correction is required.

Examiner’s Note
The prior art rejections below cite particular paragraphs, columns, and/or line numbers in the references for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 3, 6, 7, 10, 12, 15, 16, and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hayward et al. (U.S. Publication No. 2012/0176401; hereinafter “Hayward”).
As per claim 1, Hayward teaches a method for setting parameter settings of an image signal processor (ISP) of a camera of a mobile device based on a user selection (See Hayward paras. [0004] and [0041]: camera device as part of a mobile phone), the method comprising:
controlling a display of the mobile device to display a predefined set of predefined images, wherein the predefined set of predefined images are mapped with a predefined set of parameter settings of the ISP that control how the ISP processes a raw image (See Hayward Figs. 14-15 and paras. [0073-76]: user is presented with a predefined set of images/thumbnails that represent various filters. Filters are predefined parameter settings and this filter(s) is applied to the “underlying image data to impose image filter effect on image and then send the filtered image data to device display.”);
receiving, via a user interface (Ul) of the mobile device, the user selection in relation to a predefined image of the predefined set of predefined images; determining user-selected parameter settings of the ISP based on the user selection in relation to the predefined image, based on the mapping between the predefined set of predefined images and the predefined set of parameter settings (See Hayward Figs. 14, 15, and 17, and paras. [0075] and [0078]: “receive the selection of image filter(s) to be applied”. As discussed above, the user is explicitly presented with the thumbnails of the filter arranged in grid form. The user can then select a particular filter and the parameters associated with that particular filter are applied to the image on the device display); and
setting the parameter settings of the ISP, based on the user-selected parameter settings, to permit the ISP to process the raw image from an image sensor of the mobile device using the user-selected parameter settings (See Hayward Figs. 12-14, and 17 and paras. [0049], [0073-75], and [0078]: can manipulate underlying image data to set input parameters. Therefore, the user has mapped a particular filter/parameter to the image(s) because selecting that particular image applies the filter that corresponds to that image; para. [0005]: filters can be applied “either in real time as the image frames are being captured by the portable electronic device's image sensor or after the image has been stored in the device's memory”).

As per claim 3, Hayward further teaches controlling the display to simultaneously display the predefined images (See Hayward Figs. 14 and 15 and paras. [0075-76]: different selectable filter thumbnails simultaneously displayed).

As per claim 6, Hayward further teaches receiving, via the Ul, another user selection that adjusts parameter settings that are associated with the predefined image; and setting the parameter settings of the ISP based on the adjusted parameter settings (See Hayward paras. [0047-51]: adjusting input parameters, which includes adjustments made in accordance to user gestures and/or motion. These are associated with the predefined filter images that are selected by the user, as discussed above).

As per claim 7, Hayward further teaches determining a position of the user selection in relation to the predefined image and another predefined image; and determining the selected parameter settings based on the position of the user selection in relation to the predefined image and the another predefined image (See Hayward Figs. 14, 15, and 17, and paras. [0075] and [0078]: “receive the selection of image filter(s) to be applied”. As discussed above, the user is explicitly presented with a choice of image thumbnails for the filters. If the user selects one of the predefined images/filters, then that filter will be chosen instead of another one in the same grid. Therefore, the position of the images in the filter grid are partially used in the determination of which filter image is selected).

As per claims 10, 12, 15, and 16, the claims are directed to a mobile device that implements the same features as the method of claims 1, 3, 6, and 7, respectively, and are therefore rejected for at least the same reasons therein. Furthermore, Hayward teaches a mobile device comprising: a memory configured to store instructions; and a processor configured to executed the instructions to implement said method (See Hayward paras. [0041] and [0082-84]).

As per claim 19, the claim is directed to a mobile device that implements the same features as the method of claim 1, and is therefore rejected for at least the same reasons therein. Furthermore, Hayward teaches a non-transitory computer-readable medium storing instructions, the instructions comprising one or more instructions that, when executed by one or more processors of a mobile device, cause the one or more processors to implement said method (See Hayward paras. [0041] and [0082-84]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2, 4, 5, 7, 8, 10-17, 19, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hayward, as applied above, and further in view of Anderson (U.S. Publication No. 2003/0112357).
As per claim 2, while Hayward teaches an individual filter view as well as a grid view (See Hayward Figs. 14-16), Hayward does not explicitly teach controlling the display to display an icon that permits a user to transition between the predefined images. 
Anderson teaches these limitations of the claim (See Anderson Figs. 7, 10, and 11A and paras. [0032] and [0045]: user can interact with arrows to navigate between the sorted image groups, which would apply to scrolling through the image filters of Hayward).
	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine, with a reasonable expectation of success, the predefined filter images of Hayward with the transition buttons of Anderson. One would have been motivated to combine these references because both references disclose interacting with image data for a plurality of images, and Anderson enhances the user experience by increasing the number of ways that users can intuitively interact with the filter images of Hayward. This includes common and well-known features such as buttons to scroll through a list of images.

As per claim 11, the claim is directed to a mobile device that implements the same features as the method of claim 2, and is therefore rejected for at least the same reasons therein. 

As per claim 20, the claim is directed to a mobile device that implements the same features as the method of claim 2, and is therefore rejected for at least the same reasons therein. 

Claims 4, 5, 8, 13, 14, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hayward, as applied above, and further in view of Crucs (U.S. Publication No. 2012/0321213).
As per claim 4, while Hayward teaches the method of claim 1, Hayward does not explicitly teach wherein the setting the parameter settings of the ISP comprises setting the parameter settings of the ISP for a category of images.
Crucs teaches these limitations of the claim (See Crucs paras. [0004] and [0023]: “a system 100 for accessing an electronically stored set of digital image data and applying at least one digital imaging filter to the set of digital image data based on an identifier associated with the set of digital image data”; paras. [0026-29]: filters can be set for a set of digital images. This includes various identifiers that are functionally equivalent to a category for the images).
	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine, with a reasonable expectation of success, the predefined filter images of Hayward with the image sets and groupings of Crucs. One would have been motivated to combine these references because both references disclose filtering images, including raw image data, and Crucs enhances the user experience by allowing for more customization options as well as automation options. Specifically, Crucs introduces the ability to both automatically and manually apply filters to entire sets of data. This also allows users to quickly find sets of images to apply the filters of Hayward to (or Crucs).

As per claim 5, while Hayward teaches the method of claim 1, Hayward does not explicitly teach wherein the setting the parameter settings of the ISP comprises setting the parameter settings of the ISP for a combination of categories of images.
Crucs teaches these limitations of the claim (See Crucs paras. [0026-29]: filters can be set for a set of digital images. This includes various identifiers that are functionally equivalent to a category for the images as well as “one or more data tags associated with the set of digital image data” (emphasis added). Therefore, a group of images can have multiple identifiers, and thus, a combination).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine Hayward with the teachings of Crucs for at least the same reasons as discussed above in claim 4.

As per claim 8, while Hayward teaches the method of claim 1, Hayward does not explicitly teach setting the parameter settings of the ISP for a plurality of categories of images.
Crucs teaches these limitations of the claim (See Crucs paras. [0026-29]: filters can be set for a set of digital images, including applying “one or more digital imaging filters to a set of digital image data based on an identifier or attribute associated with the set of digital image data. The digital imaging filters to be automatically applied are predefined by the user of the image review work station”).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine Hayward with the teachings of Crucs for at least the same reasons as discussed above in claim 4.

As per claims 13, 14, and 17, the claims are directed to a mobile device that implements the same features as the method of claims 4, 5, and 8, respectively, and are therefore rejected for at least the same reasons therein. 















Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Kotler et al. (U.S. 2009/0319897) discloses a user interface for editing images including applying filter parameter values to selected thumbnails, either individually or as a group.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nicholas Klicos whose telephone number is (571)270-5889. The examiner can normally be reached Mon-Fri 9:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Queler can be reached on 571-272-4140. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Nicholas Klicos/
Primary Examiner, Art Unit 2145